          Case 1:20-cv-05867-VEC Document 20
                                          19 Filed 11/23/20 Page 1 of 2



                                                      MEMO ENDORSED
     USDC SDNY                                                40 Broad Street, 7th Floor
     DOCUMENT                                                 New York, NY 10004
     ELECTRONICALLY FILED                                     Telephone: (212) 943-9080
     DOC #:                                                   Fax: (212) 943-9082
     DATE FILED: 11/23/2020
                                                              Marlie Blaise
                                                              Associate
                                                              mblaise@vandallp.com


November 23, 2020

VIA ECF

Honorable Valerie Caproni
United States District Judge
United States Courthouse
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:     Trustees of the New York City District Council Pension
               Fund, et al. v. New York Mastclimbing LLC et al., 20 CV 5867 (VC)

Dear Judge Caproni:

       We represent the Plaintiffs (the “Funds”) in the above captioned matter. We write jointly
with counsel for Defendants to request an adjournment of the November 25, 2020 deadline to
submit the proposed case management plan and the initial conference currently scheduled for
December 4, 2020 at 10:00 a.m. See Dkt. 18.
         The parties are still in the process of discussing settlement of the pending action. In order
to allow the parties additional time to explore a resolution of this matter without the need for
litigation, the parties respectfully request a 45-day extension of the deadline to submit the proposed
case management plan and a corresponding adjournment of the initial conference. Although this
is the parties’ second request for an extension of the deadline to submit the case management plan
and to adjourn the initial conference, the parties are hopeful that they will be able to resolve this
matter without the need for litigation.
       We thank the Court for its time and attention to this matter.


                                                      Respectfully submitted,



                                                  1
        Case 1:20-cv-05867-VEC Document 20
                                        19 Filed 11/23/20 Page 2 of 2




                                                  _______/s/______________
                                                  Marlie Blaise, Esq.
                                                  Attorneys for Plaintiffs
                                                  GRABER PLLC

                                                  ______/s/________
                                                  Daniel Graber
                                                  360 Lexington Ave., Suite 1502
                                                  New York, New York 10017
                                                  Attorneys for Defendants



SO ORDERED.
Dated: New York, New York          By: _______________________________
      _____________, 2020                                U.S.D.J.




     Application GRANTED. The initial pretrial conference
     is adjourned to January 22, 2021 at 10:00 a.m. The
     parties' joint submissions are due by January 14, 2021.

    SO ORDERED.




    HON. VALERIE CAPRONI
    UNITED STATES DISTRICT JUDGE
                                                         11/23/2020




                                              2
